                 Case 1:18-cv-10016-ALC-DCF Document 3 Filed 10/30/18 Page 1 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                             for the
                                                 Southern District of New York


                      Brandon Sanders                          )
                                                               )
                                                               )
                                                               )
                            Plaintiff(s)                       )
                                V.
                                                               )       Civil Action No.
                                                               )
                   MakeSpace Labs, Inc.                        )
                                                               )
                                                               )
                                                               )
                           Defendant(s)                        )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) MakeSpace Labs, Inc.
                                   123 William Street, 22nd Floor
                                   New York, NY 10038




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)-or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintifrs attorney,
whose name and address are: LAW OFFICE OF ADAM G. SINGER, PLLC
                                 ONE GRAND CENTRAL PLACE
                                 60 E. 42ND STREET, SUITE 4600
                                 NEW YORK, NY 10165



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


Date:
                                                                                    Signature of Clerk or Deputy Clerk
                   Case 1:18-cv-10016-ALC-DCF Document 3 Filed 10/30/18 Page 2 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                      PROOF OF SERVICE
                       (This section should not befiled with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of individual and title, ifany)
 was received by me on (date)

           □   I personally served the summons on the individual at (place)
                                                                                on (date)                           ; or

           □   I left the summons at the individual's residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or

           □   I served the summons on (name ofindividual)                                                                   , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                                on (date)                           ; or

           □ I returned the summons unexecuted because                                                                            ; or

           □ Other (specify):


           My fees are$                            for travel and$                  for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server's signature



                                                                                        Printed name and title




                                                                                            Server's address

Additional information regarding attempted service, etc:
